Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on January 25, 2021, Malissa C. Eng requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 061910 the required fee of $220.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the abstract:
	Line 1, deleted “A motor driving device capable of being more easily”
	Line 2, changed “installed at a mounting member. The” to --A--
	Line 7, deleted “in an away direction from”
	Line 8, deleted “the mounting member”
	Line 11, changed “along” to --relative to--
	Line 12, deleted “in the”

	Line 14, deleted “in the away direction”

In the claims:
Claim 1,
	Line 12, changed “from” to --between--
	Line 13, changed “to” to --and--

Claim 2,
	Line 3, changed “at” to --on--
	Line 5, changed “at the other” to --in the other one--
	Line 7, changed “along the lid . . . to the mounting member” to --relative to the 
lid--

Cancelled claim 3

Claim 4,
	Line 2, deleted “in a direction away from”
	Line 3, deleted “the lid”

Claim 5,
	Line 3, changed “at” to --on--
	Line 5, changed “at the other” to --on the other one--


Claim 6,
	Line 2, deleted “provided on a side of the restriction member opposite the lid”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634